Case 1:20-cv-24958-KMW Document 46 Entered on FLSD Docket 04/16/2021 Page 1 of 6




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                            MIAMI DIVISION

                                     CASE NO. 1:20-cv-24958-KMW

  COMPONENTS ONLY PTY LTD,
  a foreign corporation,

          Plaintiff,
  v.

  BURTON INTERNATIONAL, INC.,
  d/b/a MB GLOBAL, a Florida limited
  liability company, MICHELLE
  BURTON, CHRISTOPHER BURTON,
  ERNESTO WEISSON, HEAVY WOODS
  LTDA EIRL, a foreign corporation,
  and JORGE LUIS VILLANEUVA
  MACPHERSON,

        Defendants.
  _______________________________________/

  DEFENDANT, ERNESTO WEISSON’S ANSWER AND AFFIRMATIVE DEFENSES TO
                      PLAINTIFF’S COMPLAINT

          Defendant, ERNESTO WEISSON (“Weisson”), by and through his undersigned counsel,

  hereby files his Answer and Affirmative Defenses to Plaintiff, COMPONENTS ONLY PTY

  LTD’s Complaint, and states:

                               PARTIES, JURISDICTION, AND VENUE

          1.         Admitted for jurisdictional purposes only.

          2.         Without knowledge and therefore denied.

          3.         Without knowledge and therefore denied.

          4.         Without knowledge and therefore denied.

          5.         Without knowledge and therefore denied.




  {00371123.DOCX }
Case 1:20-cv-24958-KMW Document 46 Entered on FLSD Docket 04/16/2021 Page 2 of 6




          6.         Admitted for jurisdictional purposes only.

          7.         Without knowledge and therefore denied.

          8.         Without knowledge and therefore denied.

          9.         Admitted for jurisdictional purposes only.

          10.        Denied.

          11.        Without knowledge and therefore denied.

                                    BACKGROUND ALLEGATIONS

          12.        Without knowledge and therefore denied.

          13.        Without knowledge and therefore denied.

          14.        Without knowledge and therefore denied.

          15.        Without knowledge and therefore denied.

          16.        Without knowledge and therefore denied.

          17.        Without knowledge and therefore denied.

          18.        Without knowledge and therefore denied.

          19.        Without knowledge and therefore denied.

          20.        Without knowledge and therefore denied.

          21.        Without knowledge and therefore denied.

          22.        Without knowledge and therefore denied.

          23.        Without knowledge and therefore denied.

          24.        Without knowledge and therefore denied.

          25.        Without knowledge and therefore denied.

          26.        Without knowledge and therefore denied.

          27.        Without knowledge and therefore denied.




  {00371123.DOCX }
Case 1:20-cv-24958-KMW Document 46 Entered on FLSD Docket 04/16/2021 Page 3 of 6




          28.        Without knowledge and therefore denied.

          29.        Without knowledge and therefore denied.

          30.        Without knowledge and therefore denied.

          31.        Without knowledge and therefore denied.

          32.        Without knowledge and therefore denied.

          33.        Without knowledge and therefore denied.

          34.        Without knowledge and therefore denied.

          35.        Without knowledge and therefore denied.

          36.        Without knowledge and therefore denied.

          37.        Without knowledge and therefore denied.

          38.        Without knowledge and therefore denied.

          39.        Without knowledge and therefore denied.

          40.        Without knowledge and therefore denied.

          41.        Without knowledge and therefore denied.

          42.        Without knowledge and therefore denied.

          43.        Without knowledge and therefore denied.

          44.        Without knowledge and therefore denied.

          45.        Without knowledge and therefore denied.

          46.        Without knowledge and therefore denied.

          47.        Without knowledge and therefore denied.

          48.        Without knowledge and therefore denied.

          49.        Without knowledge and therefore denied.

          50.        Denied.




  {00371123.DOCX }
Case 1:20-cv-24958-KMW Document 46 Entered on FLSD Docket 04/16/2021 Page 4 of 6




          51.        Without knowledge and therefore denied.

                                 COUNT I – BREACH OF CONTRACT

          The allegations for Breach of Contract contained in paragraphs 52-57 do not pertain to

  Weisson, and Weisson therefore neither admits nor denies them.

                               COUNT II – FRAUD IN THE INDUCEMENT

          The allegations for Fraud in the Inducement contained in paragraphs 58-63 do not pertain

  to Weisson, and Weisson therefore neither admits nor denies them.

                       COUNT III – FRAUDULENT MISREPRESENTATIONS

          The allegations for Fraudulent Misrepresentations contained in paragraphs 64-69 do not

  pertain to Weisson, and Weisson therefore neither admits nor denies them.

                          COUNT IV – CONSPIRACY TO COMMIT FRAUD

          The allegations for Conspiracy to Commit Fraud contained in paragraphs 70-73 do not

  pertain to Weisson, and Weisson therefore neither admits nor denies them.

                            COUNT V – AIDING AND ABETTING FRAUD

          The allegations for Aiding and Abetting Fraud contained in paragraphs 74-77 do not pertain

  to Weisson, and Weisson therefore neither admits nor denies them.

                                      COUNT VI – CONVERSION

          78.        Weisson adopts and re-alleges his responses to paragraphs 1-51 as though fully set

  forth herein.

          79.        Without knowledge and therefore denied.

          80.        Without knowledge and therefore denied.

          81.        Denied.

          82.        Denied.




  {00371123.DOCX }
Case 1:20-cv-24958-KMW Document 46 Entered on FLSD Docket 04/16/2021 Page 5 of 6




            Weisson denies that Plaintiff is entitled to the relief demanded in the Ad Damnum clause.

                                 COUNT VII – UNJUST ENRICHEMNT

            83.      Weisson adopts and re-alleges his responses to paragraphs 1-51 as though fully set

  forth herein.

            84.      Denied.

            85.      Denied.

            86.      Denied.

            87.      Denied.

            88.      Denied.

            Weisson denies that Plaintiff is entitled to the relief demanded in the Ad Damnum clause.

                                       AFFIRMATIVE DEFENSES

            1.       Weisson’s First Affirmative Defense is that he has not taken any act inconsistent

  with Plaintiff’s right to possess the subject property.

            2.       Weisson’s Second Affirmative Defense is that Plaintiff did not confer a benefit onto

  him, and consequently, he has no obligation to pay any value to Plaintiff.

            3.       Weisson’s Third Affirmative Defense is that Plaintiff cannot maintain an action

  against him for Unjust Enrichment where there is an express contract out of which this action

  arises.

            4.       Weisson reserves the right to amend these defenses as discovery is ongoing.

            Dated this 16th day of April 2021.




  {00371123.DOCX }
Case 1:20-cv-24958-KMW Document 46 Entered on FLSD Docket 04/16/2021 Page 6 of 6




                                                       Respectfully submitted,
                                                       WALDMAN BARNETT, P.L.
                                                       3250 Mary Street, Suite 102
                                                       Coconut Grove, Florida 33133
                                                       Telephone: (305) 371-8809
                                                       Telecopier: (305) 448-4155
                                                       Counsel for Defendant, Ernesto Weisson

                                                       By:     /s/ Julie A. Levine
                                                              Glen H. Waldman, Esq.
                                                              Fla. Bar No. 618624
                                                              Julie Levine, Esq.
                                                              Fla. Bar No. 1007991



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been served on all

  counsel of record using the Florida E-filing Portal on this 12th day of April, 2021.

                                                                  /s/ Julie A. Levine
                                                                Julie A. Levine, Esq.




  {00371123.DOCX }
